                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


  MICHAEL JAMES CAMPBELL,                                )
                                                         )
                 Plaintiff,                              )
                                                         )
  v.                                                     )   No. 2:18-CV-85
                                                         )       REEVES/WYRICK
  JAMES KNIPPER, et al.,                                 )
                                                         )
                 Defendants.                             )


                                 MEMORANDUM OPINION


         This matter is before the court on defendants Assistant District Attorney General

  Lindsey Lane and the Office of the District Attorney General for the Third Judicial

  District’s motion for a final judgment pursuant to Federal Rule of Civil Procedure 54(b)

  [Doc. 48]. By prior order, this Court dismissed all claims the defendants [Doc. 38]. The

  dismissal of defendants from this action has not been appealed, and the time for doing so

  has expired.

         Pursuant to Rule 54(b), “any order . . . that adjudicates fewer than all the claims of

  the rights and liabilities of fewer than all the parties does not end the action as to any of the

  claims or parties” unless the court directs entry of a final judgment for those parties or

  claims upon the express finding of “no just reason for delay.” Defendants argue there is

  no just reason to delay entry of a final order as it relates to them. The Court notes that

  plaintiff has not opposed the motion and the time for doing so has expired.




Case 2:18-cv-00085-PLR-CRW Document 56 Filed 04/30/20 Page 1 of 2 PageID #: 190
       Accordingly, for the good cause stated, the motion for entry of a final judgment

  [Doc. 48] is GRANTED.

       Enter:

                                 ____________________________________________
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                           2

Case 2:18-cv-00085-PLR-CRW Document 56 Filed 04/30/20 Page 2 of 2 PageID #: 191
